Opinion issued August 6, 2013.




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                           NO. 01-13-00601-CV
                         ———————————
                  IN RE SERGY V. LEMESHKO, Relator



           Original Proceeding on Petition for Writ of Mandamus




                       MEMORANDUM OPINION

     By petition for writ of mandamus, Sergy Lemeshko challenges the trial

court’s order requiring him to pay interim attorney’s fees on Elizabeth Anne
Thomas’s behalf in the underlying suit to modify the parent-child relationship.1 We

deny the petition for writ of mandamus.


                                  PER CURIAM
Panel consists of Justices Jennings, Huddle, and Brown.




1
      The underlying case is In the Interest of J.S.L., A Child, No. 2008-03762 in the
      310th District Court of Harris County, Texas, the Honorable Lisa Millard
      presiding.
                                          2